


110 HR 6392 IH: ALERTS Act

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6392
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Cuellar (for
			 himself and Mr. Dent) introduced the
			 following bill; which was referred to the Committee on Homeland Security, and in
			 addition to the Committee on Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to direct the
		  Secretary of Homeland Security to designate an agency within the Department of
		  Homeland Security to modernize the integrated public alert and warning system
		  of the United States to disseminate homeland security and other information,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Alerting Lives through Effective and Reliable Technological
			 Systems Act of 2008 or the ALERTS Act
			 of 2008.
		2.FindingsCongress finds that—
			(1)numerous proven and
			 tested technologies exist to enable the Federal Government to enhance its
			 public alert and warning system;
			(2)the expected
			 benefits of these enhancements include—
				(A)greater security,
			 reliability, and redundancy of the system;
				(B)rapid alert
			 dissemination;
				(C)an improved ability
			 to notify remote locations;
				(D)the ability to
			 geographically target and deliver alerts and warnings to multiple devices;
			 and
				(E)the ability to
			 permit State homeland security grants to be utilized for the purposes of
			 modernizing public alert and warning systems;
				(3)there is a need to
			 test the viability of delivering messages through diverse communications modes
			 to effectively alert and warn the public;
			(4)there is a need to modernize and improve
			 the ability of the Federal Government to provide residents of the United States
			 with timely and effective warnings;
			(5)although significant
			 Federal integration efforts are underway, the aggregation, dissemination, and
			 reporting system necessary for effective public alert and warning will require
			 an integrated national network for reliable, secure, and authentic
			 dissemination of emergency alerts and warnings to and from all Federal, State,
			 local, and tribal entities that alert the public when appropriate.
			3.Integrated public
			 alert and warning system modernization
			(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.) is amended by adding at the end of the following new
			 section:
				
					525.National
				integrated public alert and warning system modernization
						(a)In
				generalIn order to provide
				timely and effective warnings and disseminate homeland security and other
				information, the Secretary shall—
							(1)establish a national integrated public
				alert and warning system (in this section referred to as the
				system) not later than two years after the date of the enactment of
				this section; and
							(2)designate an agency within the Department
				to receive, aggregate, validate, and authenticate homeland security and other
				information originated by authorized Federal, State, local, and tribal
				governments to facilitate the transmission of the Commercial Mobile Alert
				System.
							(b)Implementation
				requirementsIn carrying out subsection (a), the Secretary
				shall—
							(1)establish, as
				appropriate, common alerting and warning protocols, standards of performance,
				and terminology for the system established under subsection (a)(1) by adopting,
				where appropriate, mechanisms that integrate various approaches developed by
				key stakeholders;
							(2)include in the
				system the capability to adapt the dissemination of homeland security and other
				information and the content of communications on the basis of geographic
				location, risks, or user preferences, as appropriate;
							(3)include in the
				system the capability to alert and warn populations with special needs;
							(4)ensure that the
				system is incorporated into the training and exercise programs of the
				Department; and
							(5)coordinate, to the
				extent practicable, with other Federal agencies and departments and with State,
				local, and tribal governments, and other key stakeholders to leverage existing
				alert and warning capabilities.
							(c)System
				requirementsThe Secretary
				shall ensure that the system—
							(1)incorporates
				redundant and diverse modes to disseminate homeland security and other
				information in warning messages to the public so as to reach the greatest
				number of individuals;
							(2)can be adapted to
				incorporate future technologies;
							(3)is resilient,
				secure, and can withstand acts of terrorism and other external attacks;
							(4)delivers alerts to
				populations in remote areas; and
							(5)promotes State,
				local, tribal, and regional partnerships to enhance coordination.
							(d)ReportNot
				later than one year after the date on which the system established under
				subsection (a) is fully functional and every six months thereafter, the
				Secretary shall submit to the Committee on Homeland Security of the House of
				Representatives and the Committee on Homeland Security and Governmental Affairs
				of the Senate, a report on the functionality and performance of the integrated
				public alert and warning system, including—
							(1)an assessment of
				the accomplishments and deficiencies of the system;
							(2)recommendations
				for improvements to the system;
							(3)information on the feasibility and
				effectiveness of disseminating homeland security and other information,
				notices, and alerts prior to and following an incident requiring use of the
				system.
							(e)Commercial
				mobile alert system pilot program
							(1)In
				generalNot later than three
				months after the date of the enactment of this section, the Secretary shall
				develop within the integrated public alert and warning system the commercial
				mobile alert system to provide rapid dissemination of homeland security and
				other information over commercial mobile devices and conduct a pilot program
				for the purpose of increasing the reach of the integrated public alert and
				warning system.
							(2)ScopeThe
				Secretary shall select at least five States to participate in the pilot
				program. The Secretary shall ensure the participation of States that represent
				a geographic (including urban and rural) cross-section of the United States and
				that vary in risk to acts of terrorism.
							(3)TerminationThe
				authority to carry out a pilot program under this section shall terminate on
				the date that is six months after the date of the commencement of the pilot
				program.
							(4)ReportNot
				later than three months after the termination of the pilot program, the
				Secretary shall submit to the Committee on Homeland Security of the House of
				Representatives and the Committee on Homeland Security and Governmental Affairs
				of the Senate a report containing—
								(A)a description and
				assessment of the effectiveness of the pilot program;
								(B)any findings and
				conclusions of the Secretary with respect to the pilot program; and
								(C)any
				recommendations for improvements to the commercial mobile alert system.
								(f)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $37,000,000 for fiscal year 2009 and such
				sums as may be necessary for each fiscal year
				thereafter.
						.
			(b)Limitation on
			 statutory constructionNothing in this Act (including the
			 amendment made by this Act) shall be construed to affect the authority of the
			 Department of Commerce, the Federal Communications Commission, or the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act.
			(c)Homeland
			 security grantsSection
			 2008(a) of the Implementing Recommendations of the 9/11 Commission
			 Act of 2007 (Public Law 110–53) is amended—
				(1)in paragraph (12),
			 by striking and at the end;
				(2)by
			 redesignating paragraph (13) as paragraph (14); and
				(3)by inserting after
			 paragraph (12) the following new paragraph:
					
						(13)permitting State, local, and tribal
				governments to improve public alert and warning capabilities;
				and
						.
				(d)Criminal
			 actsIt shall be unlawful to tamper or interfere with components
			 of the system that are used or designed to deliver alerts and warnings that
			 were purchased with public funds, including homeland security grants. A
			 violation of section 525 of the Homeland Security Act of 2002 (as added by
			 section 3 of this Act) shall be punishable by a fine of not more than $10,000,
			 imprisonment for not more than ten years, or both.
			
